Citation Nr: 0033436	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-18 442	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from March 1982 to March 1986 
and from May 1987 to December 1998.  He also had active 
service for three months and 16 days prior to March 1982, but 
the exact dates of this period of service have not been 
verified.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Wichita, Kansas, Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO). 


FINDING OF FACT

Right ear hearing loss was initially diagnosed during the 
veteran's period of active service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991 & Supp. 2000), as amended 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for right ear hearing loss.  The RO 
denied the veteran this benefit in June 1999 on the basis 
that his claim was not well grounded.  During the pendency of 
this appeal, however, a bill was passed that eliminates the 
need for a claimant to submit a well-grounded claim and 
amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 
5107(a)).  The RO has not considered the veteran's claim 
pursuant to, and the veteran has not been provided the 
opportunity to present argument on, the new legislation.  
However, due to the Board's favorable decision, explained 
below, the veteran is not prejudiced as a result thereof.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

A veteran may be granted service connection for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  With regard to any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service, service connection may also be granted.  38 C.F.R. § 
3.303(d) (2000).  Service connection may be presumed if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and sensorineural hearing loss manifested 
to a degree of 10 percent within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).

The veteran asserts that he is entitled to service connection 
for right ear hearing loss because it was first diagnosed in 
service and resulted from in-service noise exposure.  The 
veteran's service personnel records reflect that the veteran 
served as a Atomic Demolition Munitions Specialist from March 
1982 to March 1986 and as a Cannon Fire Direction Specialist 
and Combat Engineer from May 1987 to December 1998.  His 
service medical records establish that his hearing worsened 
during his second period of active service and support his 
assertion that he was diagnosed with right ear high frequency 
hearing loss in service. 

During an enlistment examination in December 1981, an 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
15
5
0
5
15

The veteran's speech recognition ability was not tested. 

On an authorized audiological evaluation in December 1983, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
0
10
LEFT
20
10
0
0
15

The veteran's speech recognition ability was not tested. 

On an authorized audiological evaluation in July 1984, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
10
0
5
10
25

The veteran's speech recognition ability was not tested. 


On separation examination in January 1986, an audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
0
10
LEFT
10
15
5
10
25

The veteran's speech recognition ability was not tested. 

On enlistment examination in April 1987, an audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
15
LEFT
10
5
5
5
25

The veteran's speech recognition ability was not tested. 

In December 1990, an audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
25
LEFT
25
20
20
20
45

The veteran's speech recognition ability was not tested, and 
the examiner indicated that the veteran was not routinely 
exposed to hazardous noise. 

In December 1991, an audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
10
10
LEFT
30
10
15
25
30

The veteran's speech recognition ability was not tested. 

In October 1992, an audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
20
LEFT
20
15
30
20
40

The veteran's speech recognition ability was not tested. 

In December 1992, an audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
15
20
25
LEFT
20
20
10
20
40

The veteran's speech recognition ability was not tested. 

In August 1993, an audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
15
30
LEFT
3
20
15
20
45

The veteran's speech recognition ability was not tested.  The 
examiner diagnosed bilateral high frequency hearing loss.

In January 1995, an audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
20
15
10
25
LEFT
15
25
20
30
35

The examiner indicated that the veteran had had 20 years of 
noise exposure and diagnosed bilateral high frequency hearing 
loss, especially in the left ear, at 6000 Hertz.   

During a separation examination in October 1998, an 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
30
LEFT
15
25
20
25
40

The examiner again diagnosed bilateral high frequency hearing 
loss.   
In June 1999, the RO denied the veteran's claim on the basis 
that, although the veteran was diagnosed with bilateral 
hearing loss in service, his right ear hearing loss was not 
sufficiently severe to constitute a disability under 
38 C.F.R. § 3.385.  In this regard, the United States Court 
of Appeals for Veterans Claims (the Court) has held that 
38 C.F.R. § 3.385 is negative in its terms and application 
and governs when service connection will not be established, 
rather than when it will be established.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also 
held that, "if the regulation were construed to require 
retroactively such in-service examination results before 
service connection for hearing loss could be found, serious 
questions would arise."  Id. at 89.  The key issues with 
regard to hearing loss claims are whether the veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385, and 
whether there is medical evidence linking the hearing loss to 
the veteran's period of active service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

In this case, no such link is necessary.  According to post-
service medical evidence, specifically, a January 1999 VA 
audio examination report and a January 1999 report prepared 
by Herbert A. Daniels, M.D., under the criteria of 38 C.F.R. 
§ 3.385, the veteran currently has hearing loss disability in 
the right ear.  Based on the fact that the veteran was 
initially diagnosed with this disability in service, the 
Board finds that the evidence supports an allowance of 
service connection for right ear hearing loss.  The veteran's 
claim must therefore be granted.


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

